         Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 1 of 18




                             UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF NEW YORK


 Brian Newberry and Kameren Newberry,
 individually and as Trustees of the Newberry
 F1mily Trust,

                                 Petitioners,           Case No. 20-CV-7005 (SHS)(JLC)


                -against-


 Sri Prayal Wijegoonaratna and Ball Pond Capital,
 LLC,


                                Respondents.




       STIPULATION RECOGNIZING AND CONFIRMING
       ARBITRATION AWARD AND CANCELING
       THE SEALING ORDER OF AUGUST 28, 2020


       WHEREAS this matter has come before the Court pursuant to "Petition for Confirmation

of Arbitration Award Finding Breach of Contract, and Awarding Attorneys' Fees and Interest",

dated August 28, 2020 of the Petitioners.

       WHEREAS Petitioners Brian Newberry and Kameren Newberry are seeking

confirmation of the Arbitrator' s Final Award dated June 16, 2020 in The Matter of An

Arbitration Between Brian Newberry and Kameren Newberry, individually and as Trustees of

the Newberry Family Trust (Claimants/Counterclaim/Respondents)(herein "Petitioners") and Sri

Prayal Wijegoonaratna and Ball Pond Capital, LLC (Respondents/Counterclaimants)(herein,

"Respondents"), American Arbitration Association Case No. 01-19-0000-7799 (the "Award").
                                                                                                       !
         Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 2 of 18
 ',
 "



       WHEREAS the arbitration was for breach of a settlement agreement dated as of April 24,

2016 between Petitioners with Respondents ("the Agreement"), and the Agreement contained an

agreement to arbitrate "pursuant to the AAA Commercial Rules, to be conducted by a single

arbitrator in New York, New York."

       WHEREAS in breach of the Settlement Agreement, Petitioners had alleged inter alia that

Respondents failed to pay the amount due under the Settlement Agreement totaling seven

hundred thousand dollars ($700,000.00).

       WHEREAS in response to Petitioners' arbitration claims, Respondents filed their Answer

and Affirmative Defenses, a Counterclaim, an Amended Counterclaim, and then a Second

Amended Counterclaim.

       WHEREAS the parties arbitrated their claims before Arbitrator Richard Ziegler of the

AAA who issued the Final Award on June 16, 2020, which incorporated the Partial Final Award.

       WHEREAS the parties agreed that any AAA award shall be final and binding and that

judgment upon the AAA award may be entered in any court having jurisdiction thereof.

       WHEREAS the parties agree that the Court has subject matter jurisdiction over this

matter pursuant to 28 U.S.C. § 1331 , the Federal Arbitration Act, 9 U.S .C. § 1, et seq. and 9

U.S.C. § 201 et seq. and has authority to confirm the arbitration award pursuant to the Federal

Arbitration Act, 9 U.S.C. § 9.

       WHEREAS the Arbitrator made inter alia the following awards and findings :

       •       " ... Claimants' first claim, for breach of contract, is sustained against Respondent
       Ball Pond Capital, LLC. Claimants Brian Newberry and Kameren Newberry, as Trustees
       of the Newberry Family Trust, are entitled to recover damages on behalf of the Newberry
       Family Trust from Respondent Ball Pond Capital, LLC in the amount of $700,000.00
       plus interest ... ;"
       •       "Respondent Ball Pond Capital, LLC shall pay simple interest on the damages
       amount awarded of $700,000 at the rate of 3.00% per annum from January 1, 2019 until



                                                  2
                                                                                                      !
         Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 3 of 18




       the date of payment of the award. That interest amount is $20,223 .22 through June 16,
       2020 and $57.53 per day thereafter .. . ;"
       •        "Claimants' third claim, for reimbursement of fees and costs, is sustained against
       Respondents in the total amount of $205,935.43 as follows : a. Respondents, jointly and
       severally, shall reimburse 55% of Claimants' reasonable attorneys fees, which results in
       the amount due to Claimants of $198,811.93 ;"
       •        "Respondents, jointly and severally, shall reimburse 55% of Claimants'
       reasonable costs for transcripts and travel, which results in the amount due to Claimants
       of $2490.75 ;"
       •        "The administrative fees and expenses of the American Arbitration Association
       [totaling] $12,975 .00 shall be borne 55% by Respondents, an excess of $1636.25 above
       the apportioned costs previously incurred by Respondents; and the compensation and
       expenses of the arbitrator [totaling] $59,930.00 shall be borne 55% by Respondents, an
       excess of $2996.50 above the apportioned fees and expenses previously incurred by
       Respondents. Therefore, Respondents, jointly and severally, shall reimburse Claimants
       the sum of $4,632.75 in respect of such costs;"
        •       "Respondents, jointly and severally, shall pay simple interest on the total amount
        of costs and fees awarded of $205,935.43 at the rate of 3.00% per annum from the date of
       this Final Award until such amount is paid in full . That amount is $16.93 per day;" and,
        •       "The above sums are to be paid on or before 30 days from the date of transmittal
        of this Final Award to the Parties. To wit, Respondent Ball Pond Capital, LLC shall pay
       the sum of $926,158.65 plus interest of $74.46 daily from the date of this Final Award,
        and of that amount, Respondent Sri Prayal Wijegoonaratna is jointly and severally liable
        for the sum of $205,935.43 plus interest of $16.93 daily from the date of this Final
        Award."

       WHEREAS by Order dated August 28, 2020 (the "Sealing Order"), the Court granted the

Petitioners' request to maintain temporarily the following information under seal: (a) the Petition

by the Newberrys for Confirmation of Arbitration Award Finding Breach of Contract, and

Awarding Attorneys' Fees and Interest; (b) the Memorandum of Law in Support of Petition for

Confirmation; and (c) the First Declaration of Thomas A. Holman and the eight exhibits attached

thereto, in order to permit Respondents to apply for sealing of these documents.

       WHEREAS the Sealing Order specified that it would automatically expire on September

7, 2020 unless otherwise ordered by the Court.

       WHEREAS the parties consent to cancelation of the Sealing Order and to the entry of a

Judgment confirming the AAA Award on the terms set forth below.


                                                 3
                                                                                                      !
             Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 4 of 18




        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the parties, as follows :

        1.      The Sealing Order shall be canceled, and all documents placed under seal in this

Court shall be returned to the public docket, and forthwith be entered on the Court' s Electronic

Case Filing ("ECF") system without restriction, with the exception that a redacted version of the

Agreement, in the form attached as Exhibit A hereto, shall be substituted as Exhibit 2 to the First

Declaration of Thomas A. Holman in Support of Petitioners' Petition for Confirmation of

Arbitration Award Finding Breach of Contract, and Awarding Attorneys' Fees and Interest dated

August 28, 2020 ("Holman Declaration"). The Holman Declaration with the redacted Agreement

as Exhibit 2 shall be filed on the public docket.

        2.       Should a further submission of the Agreement to this Court become necessary,

only the redacted version of the Agreement, in the form attached as Exhibit A hereto, may be

filed on the public docket. Should the Court request an unredacted version of the Agreement, it

shall be provided to the Court and filed under seal.

        3.       The Court has subject-matter jurisdiction over this matter under 28 U.S .C.

§ 1332(a)(2), because diversity of citizenship is complete between Petitioners, residents of the

State of California, and Respondents, who reside or have an office in the State of New York, and

the amount in controversy exceeds $75,000, exclusive of interest and costs. The Court further

has subject-matter jurisdiction under 9 U.S.C. § 9, which grants original federal jurisdiction over

an action or proceeding to confirm an arbitration award entered in a proceeding in the United

States. See 9 U.S .C. § 9.

         4.      The parties had agreed to the application of the AAA Commercial Rules which

provides in relevant part that " [p]arties to an arbitration under these rules shall be deemed to



                                                    4
-----------------------------------------------.
                     Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 5 of 18                          !




        have consented that judgment upon the arbitration award may be entered in any federal or state

        court having jurisdiction thereof "

               5.       No genuine dispute as to any material fact exists and Petitioners are entitled to

        judgment as a matter oflaw for the entire Arbitration Award entered by the AAA in the matter of

        Brian Newberry and Kameren Newberry, individually and as Trustees of the Newberry Family

        Trust, Claimants/Counterclaim-Respondents, vs. Sri Prayal Wijegoonaratna and Ball Pond

        Capital, LLC, Respondents/Counterclaimants, AAA Arbitration Case No. 01-19-0000-7799 on

        June 16, 2020 (the "AAA Award") as follows :

               a.        An award of $926,158.65 against Respondent Ball Pond Capital, LLC, which

        represents compensatory damages of $700,000 and reimbursement of fees and costs of

        $226,158.65 and of that amount, Respondent Sri Prayal Wijegoonaratna is jointly and severally

        liable for the sum of $205,935.43 plus interest of $16.93 daily from the date of the award, June

        16, 2020, through the date of the judgment.

                b.       An award of prejudgment interest against Respondent Ball Pond Capital, LLC of

        $74.46 daily accruing from the date of the award, June 16, 2020, through the date of~                   ~)

    ~         fthejudgment.                                                                                      :,

                c.       An award against Respondents Sri Prayal Wijegoonaratna and Ball Point Capital,

        LLC, jointly and severally, of post-judgment interest pursuant to 28 U.S.C. § 1961 accruing from

        the date of this judgment until such date as judgment in this matter has been satisfied in full.

                d.       An award against Respondents Sri Prayal Wijegoonaratna and Ball Point Capital,

        LLC, jointly and severally, of the attorneys' fees of$12,000 and expenses of $1 ,212.67 incurred

        in the bringing of this proceeding.




                                                           5
               Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 6 of 18




          6.      Upon the Court's so ordering of this stipulation Petitioners shall on ten days

notice to the undersigned Respondents' attorneys submit a Final Judgment Recognizing and

Confirming Arbitration Award which will include the amounts specified in paragraph 5, infra,

and such Final Judgment shall become effective upon entry by the Court.

          7.      This Stipulation constitutes the entire agreement of the parties, and no prior

statement, representation, agreement, or understanding, oral or written, will have any force or

effect.

          8.       This Stipulation may be executed in counterparts and by e-mail or facsimile

transmission, each of which shall be deemed an original for purposes of this Stipulation.



 Dated: New York, New York                            Dated : New York, New York
        October 23 , 2020                                     October 23 , 2020


s~
Saord
      ~  Rosen, Esq.     ~
                           c~ ~~/ Tica.. 4. ti, I..N_   Thomas A. olman, Esq.
 Rosen & Associates, P .C.                              Holman Law, P .C.
 747 Third Avenue, 20th floor                           99 Park Avenue, Suite 2600
 New York, New York 10017                               New York, New York 10016
 Attorneys for Respondents                              Attorneys for Petitioners




 ITISSO ~             ~D
 Dated:        (!/r/!/J0 JJ )bJ




                                                    6
Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 7 of 18




          EXHIBIT A
     Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 8 of 18




                                           REDACTED




          ~EREAS. N~y/PCJ
.-inst       /Ball   ~ ;imd.




     WKERBJ\8,. $MN/ 1 P<md    Vt'
                               a



aRatmt ~ / P O _,,HI,...., berry/PC

                                   J: av      recd ~ ffi: m . l,J (if their ~ .
'Witb:Nt any ad.mi inn or          ~         wb. ·~ , , M nvo•, t1w ~ ol
U • · tion, by entermg intf1 tbm            1 t on die t~tHUtd 01,1c , ~tirmA . Wth
ben:in;

     NOW THEREFORE · ex.~..~ r           tel'.!IlS  - C()l)d.itm set fotth
and all other ~ d - ~ ~~ the ~                                 ~
which hereb acknow~. tmd withwt ~ . lli1hilltY. and in full
  ·     · of all ctatms and po en umm.~ 1 ·Pal • ·.        u ~




                                                                                  Newberry 00032
Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 9 of 18




            B    Pond c.-tiii...'t.,u'.
      tOUOWJtng~




        i-,----------.,.__,-.
                 6   ~·

         ~her 30 T<l b
                             . _,_____ _
         June• 1 "10 7




                                                                Newbeny 00033
Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 10 of 18




         Clmm     fl'lQ~!   with Ut limitatitln,    n    ( . ·r1·   !ctr cq: ·1y c
         fin cl   p ~· .     .ml   wh · ··   "'   mast ·th,e




                                                                                     3




                                                                                 Newberry 00034
     Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 11 of 18




6.




                                                                      Newberry_00035
      Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 12 of 18




11.




                                                 r any p ~ of th•
                                               bcld inffilid, the imtalidi1;y
                                               li~ ~ ' . "'· the Am~~:'lt
                                                                           $




                                                                            Newberry . 00036
      Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 13 of 18
                                                                                 ·1



         which    n be    ren --        \Vi },mt, t th
         ~ . an to thi end Uw                  ~.~       ..
         decwred tu be ~ 1 t ".




1&.      W• iilM~Qf8~~
         p r e ~ or this ,~ !CfCi:~flt
         ~        of bn)' other b      of •
         bin-dilig u ~ in v.'Tidq and ~~'1l~
16.      ~Bu~~•n




17.




                                               0::f _ el~     L'\eb ,
                                                               utty



                    )




                                                                        Newberry.,..00037
       Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 14 of 18




11.




2o0.      Brea:ehand Otue · ~      all ·
          :n:nl ht ~ 0 ,· en ~ "RlthW
          ot·~<la: ••

21          . , e• Ali nor~ :req· · ed. ·l d
           b y ~· ~.t h  ~ ·a F ~ u




                             ' pUy ,• ' '09ide




                                                                        7




                                                                        Newberry 00038
   Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 15 of 18




lN VIITNESS   n-mawp~         ~t   Pntti ·.--   b: V   et'iti!M!d           ui;., _ Ai!'.!'!"¢eff'4~"fl;f. to •   duly
~             -deli~ . of tlw 1ut do.ie writ                 11    btl!J' -;;




                        m~
                                                                  _____,_   __________     •~lii~IQ· ~ • ltle
                                                                                                         ho

                     . dil.




                         ~---


l llEREBY CERTIFY    t ~ for~;uu,~
this_dayo
           lmDwntom or
i ~ t i o n and ho ,clld 'take                                                    ·--~·-·~------
                                                                                        NotntyPublie
                                                       x,   ~                ,_   ·'cJJ &xpi:r,es




                                                                                                                     Newberry 00039
              Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 16 of 18


                    CAL 'F ORNIA AL.L - PURPOS,E
                CERTIFICATE. OF ACKNOWLEDG ,· ENT

                                                                                    I
-----------.-...----------- ---•- - -·--'
 S       of Calfomia                                        )
                                                                ..   ..        .
                                                                          .....-.




 I certily uncler PENALlY OF PERJUR ! under he t ' '
 1tw ~ p a r ~ is true lint! com:ct.




                                     ....     ~~· ~
                                    St,.,... ER


         ·~            ---~-
     a   ~r"dttl.~)
     a
- ----
  0    - -
      ____            ________
                        -··    _.
                         ... -···   ,.•,•~·   ...........
                                                 ...




                                                                                    Newberry . 00040
          Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 17 of 18


                           CALIF.OR
                            ALL- PU:RPOS.E   1         .



             CERTIFICATE OF AC:KNOWLEDGMENT



State · CaUfo ·- '1J                             }

Countyof       0tono~----- -                     }

On      . ,\   1~ lei
pe~y .~                .
wh)p-~~                                                                                                             I




                                                                                                                    ·f

I c»t'tify·under PENA!_TY OF PERJURY •_, .                 lh l"~,s of ~a- Stala Qi Caltft>fl .ta that
    100KID·lf19 p.aragrapl ia tr\.$ $..'1 . 001'red,




                                                                                                                   I.




                                                                                                         Newbeny 00041
Case 1:20-cv-07005-SHS Document 4 Filed 10/27/20 Page 18 of 18




                            REDACTED
                                       MJ(IXA

                                    COIIFIDEJl'TIAL

     A.   !°'Jt"Wberry/PCI :1,rtt to hat•~ no affirmatjve contact with t.ht: following
          ~opi~ in m,:v · mnr.nrr wh:1t!\orw•r . whcthC"r ctin-ct or mdittct,
          ;x:r~onally vr ~ough ..a:cther pcr~on or entity. indudin~ but not
          limited to cnntaqr· by mranit of in-p<'~n discussions. tdcohouc- . text.
          ennui . ktt<'r. of1 social m~: ( l}                                     ; (2)
          Sf'W ; and j;J) anr mcmtx-r· of $P'\N.'$ frululy. ln th~       e,teUl   that
          c9ntJlct~ New~rry/PCI . s~t-w-rry/PCl will not rcspoud :w<l ,1till noli!y
          Michael Tcin, Esq. immediately.

     8.   Within rhnx dats of the Effcctr,.-c- Uatc, Ncwbcrry/,P<.;l will deliver to
          l..cwis T1;in. P .L .. A ~. Michael Tein. E~. , ali mattirials relating l<> Qr
          n."Cci1,•cd from              thot .ire in ~~v,,.beny /PCl"s pos.~qion.
          custody or contt(Jl. indudinr, but not limitrd tn clr.ctmnk mntcrinl!\,
          and aH cnptc-:~ of~y such m3tcna.ls.. by f,'cdcrat l::xpress.

     C.   !'lewberr)·/PCf wi.11 dcsrroy and ddr.tr. ony rt-mruning electronic copies
          of any such ma.t~rials.

    D.    .:--:~ucn-~•/PC1 a*.~ tu 1~.. 1   ; ts   confid<'nna.l • .and not clisc:::losc or cause
          to be disclosed. wheth~r directly or inc:iirt:ctly. in any manner
          whatSOC'\·cr. arw and rul personi\l information relating to


     f,   Withir. four d:1}'5. cf the: Effective Datr. Nr.'1i.·hr.rry anci hi tit wife.
          Kamc.-rcn :-,i("9.•~ri:·. 5ha!l t'.X~c-uk t hr- au:ir.hr.d c·tmfidrnti:11
          r.rl't'ifk.otior.s and Ntwb<i!rry / PCI shall ddiver the executed
          (:<:rti1kutions to Mich:iet Tr.m ,   e.~-
    f.    Nc-wb<'.'rry,·/PCJ agrrr that :-my d i$cll)SUn:s by K.,.mere-n N~berty u-:
          viol~tion of th~ qoi,fid~nti.rtl~ty t~m1s contained in this ~mcnt WJ.d
          her c:onf.dc-ntt.:\J certification. will con:stit.ute c.1 brt:uch of tru~
          AW'='<-mrnr by :'\149,•h(-rry/PC T.




                                                                                              10
